ON MOTION EOE REHEARING.
The ruling made in paragraph 3 of the syllabus above is not only sustained- by the act approved August 19, 1916, supra, but is not in conflict with the ruling of the Supreme Court in Hannah v. Lovelace-Young Lumber Co., 159 Ga. 856. It was there held that where a public-school board, which had let a contract for a public-school building, had failed to take the bond required under the act approved August 19, 1916, supra, where it did not appear that the defendant was “a local district in which the levy of the local tax sought to be enforced by mandamus is authorized by law,” mandamus would not lie to compel the school district to levy a tax for the'purpose of raising funds to pay the claim of one who had furnished material which went into the construction of the building. That case is not authority for the proposition that the school board is not subject to suit.

Rehearing denied.